Citation Nr: 1733534	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right arm disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a left foot disability.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION


The Veteran served on active duty in the Navy from February 1968 to May 1971, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The February 2007 RO decision denied service connection for a right arm disability (listed as a right arm condition); a right knee disability (listed as a bilateral knee condition); and for a left knee disability (listed as a bilateral knee condition).  By this decision, the RO also denied service connection for a left foot disability (listed as a left foot condition) on a de novo basis.  

The February 2009 RO decision denied service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  

The Board notes that the February 2007 RO decision (noted above) denied service connection for a left foot disability on a de novo basis.  The Board notes that although service connection for a left foot disability was previously denied in a September 1971 RO decision, the Veteran's relevant service personnel records, and apparently additional service treatment records, that existed, but that had not previously been associated with the claims folder, were obtained in June 2016. As such, VA must reconsider the Veteran's claim for entitlement to service connection for a left foot disability without regard to the finality of the September 1971 decision, and thus has identified the issue on appeal as set forth on the title page.  38 C.F.R. § 3.156 (c) (2016).  

In June 2011, the Veteran appeared at a personal hearing at the RO.  

In April 2017, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right arm disability; a right knee disability; a left knee disability; and for a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction is caused by, at least in part, his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309 (e).  (Under 38 C.F.R. § 3.309 (e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309 (e) (Note 3.).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran is service-connected for diabetes mellitus.  He is also service-connected for peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; ischemic heart disease and coronary artery disease, status post a coronary artery bypass graft; scars of the right leg; deep and non-linear scar of the chest; scars of the chest and right leg; a scar of the left hip; residuals of low back strain; and for residuals of right ankle strain.  

The Veteran contends that he has erectile dysfunction that is related to service, or, more specifically, that is related to his service-connected diabetes mellitus.  He specifically maintains that he never had erectile dysfunction before he was diagnosed with diabetes mellitus.  

The Veteran served on active duty in the Navy from February 1968 to May 1971, including service in the Republic of Vietnam.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of erectile dysfunction.  

Post-service private and VA treatment records, including VA examination reports, show treatment for multiple disorders, including erectile dysfunction and Peyronie's disease.  

An August 2008 VA genitourinary examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had a history of erectile dysfunction that began about a year earlier when he noted a severe curvature in his penis.  He stated that the penis curved upward and over to the left, which made it impossible for penetration.  The Veteran indicated that such was a sudden occurrence and that he had not suffered any problems with erections prior to the curvature of his penis.  He reported that he had been diagnosed with Peyronie's disease and that he had been treated with medication for several months.  The Veteran stated that the medication had improved the curvature and distortion of his penis, but that the curvature remained significant enough that he was not able to penetrate.  

The diagnosis was Peyronie's disease.  The examiner commented that the Veteran's erectile dysfunction was related to his Peyronie's disease, and that it was not related to his diabetes mellitus.  

An August 2013 VA male reproductive system conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had a history of developing erectile dysfunction which began in 2007 when he noted a curvature and pain in his penis.  He stated that he was treated on numerous occasions and that he was diagnosed with Peyronie's disease.  The Veteran maintained that he had been treated for erectile dysfunction and for Peyronie's disease.  

The diagnosis was erectile dysfunction.  The examiner commented that the causes of the Veteran's erectile dysfunction were multifactorial and that they included hypertension; anxiety; diabetes; Peronei's disease; hyperlipidemia; medications; and tobacco use, all of which the Veteran had at that time.  The examiner maintained that to state which disorder was the greatest contributing factor to the Veteran's erectile dysfunction would be pure speculation.  

The Board observes that the Veteran is currently diagnosed with erectile dysfunction.  The Board notes that an examiner, pursuant to an August 2008 VA genitourinary examination report, following a review of the claims file, indicated that the Veteran's erectile dysfunction was related to Peyronie's disease and that it was not related to his diabetes mellitus.  The Board observes, however, that the examiner did not provide any rationale for her opinion.  Additionally, the examiner did not address whether the Veteran's service-connected diabetes mellitus, or any other service-connected disabilities such as ischemic heart disease and coronary artery disease, aggravated his erectile dysfunction.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  The examiner also did not address whether any other service-connected disabilities, such as ischemic heart disease and coronary artery disease caused the Veteran's erectile dysfunction.  Therefore, the Board finds that the opinion provided by the examiner, pursuant to the August 2008 VA genitourinary examination report, has no probative value in this matter.  

The Board notes that a different examiner, pursuant to the August 2013 VA male reproductive system conditions examination report, and after a review of the claims file, indicated that the causes of the Veteran's erectile dysfunction were multifactorial and that they included hypertension; anxiety; diabetes; Peyronie's disease; hyperlipidemia; medications; and tobacco use.  The Board notes, therefore, that the examiner specifically listed diabetes mellitus as a cause, at least in part, of the Veteran's erectile dysfunction.  The Board notes that the examiner did not specifically address whether any of the Veteran's other service-connected disabilities, such as his ischemic heart disease and coronary artery disease, caused or aggravated his erectile dysfunction.  Additionally, the examiner also did not address whether the diabetes mellitus aggravated his erectile dysfunction.  The Board observes, however, that as the examiner specifically found that the Veteran's diabetes mellitus, at least in part, caused his erectile dysfunction, the Board cannot conclude that the preponderance of the evidence is against granting service connection for erectile dysfunction on a secondary basis.  

The Board therefore finds that the Veteran's erectile dysfunction is due to or the result of his service-connected diabetes mellitus.  Thus, secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the Board has granted secondary service connection it need not address direct service connection, or any other theories for service connection, in this matter.  


ORDER

Service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, is granted


REMAND

The remaining issues on appeal are entitlement to service connection for a right arm disability; a right knee disability, a left knee disability, and for a left foot disability.  

The Veteran contends that he has a right arm disability, a right knee disability, a left knee disability, and a left foot disability, that are all related to service.  He specifically maintains that he suffered injuries to his right arm, bilateral knees, and left foot in an automobile accident during his period of service.  He reports that he was treated for such injuries in service.  The Veteran essentially asserts that he has right arm, bilateral knee, and left foot problems that began in service and that have continued since that time.  

The Veteran is competent to report right arm, right knee, left knee, and left foot problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Veteran's service treatment records show treatment for right arm, right knee, and left knee complaints.  Such records do not specifically show treatment for left foot problems.  

An April 1969 outpatient emergency record from the Churchill Public Hospital, during the Veteran's period of service, indicates that the Veteran was involved in an automobile accident.  He complained pain in his back, right arm, right foot, right knee and left knee.  There were notations that the Veteran was admitted and that his condition was apparently satisfactory.  

An April 1969 history report from the Churchill Public Hospital notes also that the Veteran was involved in an automobile accident.  The examiner reported that the Veteran's general condition appeared to be satisfactory, and that it was the examiner's impression that the Veteran's condition consisted of abrasions and contusions with a marked contusion of the forehead.  It was noted that there was no indication of neurological or cranial injuries.  The examiner stated that the Veteran had a contused "left" elbow, as well as an injured right ankle and a possible back injury.  An April 1969 x-ray report from the same facility, as to the Veteran's right elbow, indicates that there was no evidence of a fracture or displacement, as well as no localized soft tissue swelling or displacement of the fat pads that could be seen.  The Veteran's knees were apparently not x-rayed at that time.  

A May 1969 progress record from Churchill Public Hospital notes that the Veteran was admitted in April 1969 after an automobile accident in which he was injured.  It was noted that the Veteran was in the Navy.  The examiner reported that the Veteran made satisfactory improvement and that he was transferred to a naval infirmary for further treatment and discharge.  The examiner stated that the discharge diagnoses were abrasions and contusions with a marked contusion of the forehead; a contused "left" elbow; and an injured right ankle.  

A May 1969 treatment entry, in the Veteran's service treatment records, indicates that he returned for a re-evaluation of his injuries from an automobile accident.  No diagnoses were provided at that time.  

An October 1969 treatment entry notes that the Veteran was treated for pain on the right side of his body for one day.  The impression was muscle strain.  The examiner did not indicate the location of the muscle strain.  

Post-service private and VA treatment records show treatment for right arm problems such as ulnar sensory neuropathy and small fiber painful neuropathy, and for bilateral knee complaints, including pain.  Such records also show treatment for variously diagnosed left foot problems, including sciatic nerve pain of the fifth toe; small fiber painful neuropathy; plantar fasciitis; and gastroc equinus.  

The Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a right arm disability, a right knee disability, a left knee disability, and for a left foot disability.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right arm, right knee, left knee, and left foot problems since October 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms regarding his claimed right arm disability; right knee disability; left knee disability; and left foot disability.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the onset and/or etiology of his claimed right arm disability; right knee disability; left knee disability; and left foot disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner(s).  The examiner(s) must diagnose all current right arm disabilities (including ulnar sensory neuropathy and small fiber painful neuropathy); right knee disabilities; left knee disabilities; and left foot disabilities (including sciatic nerve pain of the fifth toe, small fiber painful neuropathy, plantar fasciitis, and gastroc equinus).  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner(s) must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed right arm disabilities (including ulnar sensory neuropathy and small fiber painful neuropathy); right knee disabilities; left knee disabilities; and left foot disabilities (including sciatic nerve pain of the fifth toe, small fiber painful neuropathy, plantar fasciitis, and gastroc equinus), are related to and/or had their onset during his period of service.  

The examiner(s) must specifically acknowledge and discuss the Veteran's treatment for right arm, right knee, and left knee complaints during service following an automobile accident in April 1969, and his reports of right arm problems; right knee problems; left knee problems; and left foot problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected right ankle disability, or any other service-connected disabilities such as diabetes mellitus, caused or aggravated any currently 
diagnosed right arm disabilities (including ulnar sensory neuropathy and small fiber painful neuropathy); right knee disabilities; left knee disabilities; and left foot disabilities (including sciatic nerve pain of the fifth toe, small fiber painful neuropathy, plantar fasciitis, and gastroc equinus).  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed right arm disabilities (including ulnar sensory neuropathy and small fiber painful neuropathy); right knee disabilities; left knee disabilities; and left foot disabilities (including sciatic nerve pain of the fifth toe, small fiber painful neuropathy, plantar fasciitis, and gastroc equinus), by the Veteran's service-connected right ankle disability, or any other service-connected disabilities such as diabetes mellitus, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed right arm disabilities (including ulnar sensory neuropathy and small fiber painful neuropathy); right knee disabilities; left knee disabilities; and left foot disabilities (including sciatic nerve pain of the fifth toe, small fiber painful neuropathy, plantar fasciitis, and gastroc equinus), prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


